Citation Nr: 1760202	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1959 to May 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned in October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss was caused by military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

If a chronic disease enumerated in 38 C.F.R. § 3.309 (a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bilateral hearing loss is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309 (a).  See VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, 27 Vet. App. 258 (2017) (stating "the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[ ] of the nervous system'").

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units.  Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

For the following reasons, the Board concludes that service connection for bilateral hearing loss is warranted.

The results of a November 2010 private audiological evaluation show that the Veteran currently suffers from bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the current disability criterion is met. 

In his November 2010 claim, the Veteran stated that he suffered noise exposure while serving with the 305th Bomb Wing ground crew, as his duties placed him in close proximity to aircraft engines without hearing protection.  The Veteran's DD 214 lists his Military Occupation Code (MOS) as an aircraft mechanic.  Consequently, the Board finds that the types, places and circumstances of the Veteran's service are consistent with the noise exposure he has attested to experiencing during military service.  See 38 U.S.C. § 1154(a) (2012).  Thus, the in-service incurrence criterion is met.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  

A May 1959 audiogram shows the following, when converted to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
0
LEFT
10
5
5
5
0

When converted to ISO units, the results of the April 1961 separation audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
20
LEFT
15
15
15
15
10

Comparison of the two audiograms shows threshold shifts at 1000 Hz for the left ear and at all other thresholds bilaterally, most significantly at 4000 for the right ear.  

In an April 2011 VA examination, the examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure in service.  In support of that opinion, the April 2011 examiner noted that the Veteran's service treatment records showed that the Veteran had normal hearing thresholds at entrance and separation from active duty with no threshold shifts while in service.  However, because the April 2011 examiner explicitly stated that the Veteran's service treatment records did not show threshold shifts while in service, it does not appear the examiner's opinion is based on an accurate factual history, and it is therefore inadequate to make an informed decision on the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  

The Veteran underwent another VA examination in June 2011, in which the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  In support of that opinion, the examiner noted that the Veteran's "current hearing status in the right ear has a medical component (mixed hearing loss) that was not present upon separation from the service[,]" noting that the Veteran had two surgeries performed on that ear since discharge.  However, the June 2011 VA examiner does not address the records indicating threshold shifts in the Veteran's hearing in service.  Because the examiner failed to consider all relevant evidence of record, the Board finds that the June 2011 VA opinion is also inadequate for adjudication purposes.  

In a September 2011 audiological examination, Dr. L.J. indicated that she reviewed the Veteran's history and noted his lay contentions with respect to noise exposure and hearing loss in service.  Dr. L.J. noted that the Veteran's mixed right ear hearing loss is more severe, partially due to previous ear surgery.  She opined that the Veteran's "high frequency hearing loss in both ears is related to loud noise exposure that occurred during his military service and not other medical reasons."  

The Board finds the Veteran's consistent and competent lay statements indicating that he had hearing loss since service to be both credible and probative.  They are bolstered by service treatment records indicating a bilateral hearing threshold shift and by the private medical opinion attributing current hearing loss to acoustic trauma incurred during military service.  


Thus, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's current hearing loss is related to his military service.  Accordingly, entitlement to service connection for bilateral hearing loss is warranted.  See 38 C.F.R. §§ 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


